DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Levine (Reg. No. 67244) on March 9, 2022.
The application has been amended as follows: 

1. (Currently Amended) A method that enforces a privacy legal framework within a storage of an 3information handling system that includes a processor and a 4memory accessible by the processor, the method comprising:  
5providing a filesystem along with an operating system (OS) to enforce the privacy legal framework6[policy] wherein an access of a datum in a selected file in 7the filesystem includes accessing a metadata associated with the selected 8file 
10enforcing by the OS via special-purpose custom commands requiring usage of the metadata to access the selected file, the owner consent-based access policy. 

7. (Currently Amended) The method of claim 6[.], wherein the selected file is deleted automatically after the date of the expiration.

10. (Currently Amended) An information handling system that enforces a privacy legal framework comprising:
One or more processors;
a memory coupled to at least one of the processors;
a network interface that connects a local node to one or more remote nodes; and 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising3:  
5providing a filesystem along with an operating system (OS) to enforce the privacy legal framework6[policy] wherein an access of a datum in a selected file in 7the filesystem includes accessing a metadata associated with the selected 8file wherein the metadata includes a privacy state and an owner consent-9based access policy; and
custom commands requiring usage of the metadata to access the selected file, the owner consent-based access policy. 

14. (Currently Amended) The information handling system of claim 13, wherein the auditing information records information related to accessing the selected file and wherein the actions further comprise: recording who accessed the selected file; recording when the selected file is accessed; and recording actions performed on the selected file.

15. (Currently Amended) A computer program product that enforces a privacy legal framework stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, performs actions comprising:
5providing a filesystem along with an operating system (OS) to enforce the privacy legal framework6[policy] wherein an access of a datum in a selected file in 7the filesystem includes accessing a metadata associated with the selected 8file wherein the metadata includes a privacy state and an owner consent-9based access policy; and
10enforcing by the OS via special-purpose custom commands requiring usage of the metadata to access the selected file, the owner consent-based access policy. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “5providing a filesystem along with an operating system (OS) to enforce the privacy legal framework6[policy] wherein an access of a datum in a selected file in 7the filesystem includes accessing a metadata associated with the selected 8file wherein the metadata includes a privacy state and an owner consent-9based access policy; and 10enforcing by the OS via special-purpose custom commands requiring usage of the metadata to access the selected file, the owner consent-based access policy ". 
The following is considered to be the closest prior art of record:
Goldick (US 7743038) – teaches a filesystem to enforce an access control policy based on metadata.
Clayton (WO 01/50400) – teaches using a privacy policy to enforce privacy laws based on metadata.
Vrabec (US 2020/0257810) – teaches using metadata to determine which resources/files are to be accessed and the enforcing a security policy by the operating system kernel.
Bain (US 2017/0061103) – teaches obtaining user consent for access as well as enforcing HIPPA guidelines.
Mutha (US 2019/0286839) – teaches that metadata indicates the sensitivity or confidentiality of the data as well as enforcing GDPR.
Collins (US 2020/0279139) – teaches enforcing access control rules to follow GDPR guidelines.
Choi (US 2016/0055011) – teaches an operating system having custom commands.
However, the concept of using custom operating system commands to use the metadata to access the selected file and enforce the owner consent-based access policy as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on January 6, 2022 in combination with the above Examiner Amendment has overcome the previous prior art rejections as well as the previous Claim Objections and 35 USC 112 Rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498